DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 8, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a same dataset of the voxel grid representative of the object is provided, by a voxelizer included in the volumetric processing system, to each patch renderer in a set of patch renderers included in the volumetric processing system; and each patch renderer in the set of patch renderers is assigned to generate, based on the same dataset provided by the voxelizer, a different rendered patch depicting a different assigned part of the surface of the object.
Regarding claim 9, the claim is objected to for depending from claim 8.
Regarding claim 18, see treatment of claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 11-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beni et al. (U.S. Pat. App. Pub. No. US 20210192796 A1; hereinafter "Beni"), and further in view of Rudd et al. (U.S. Pat. App. Pub. No. US 20160078610 A1; hereinafter "Rudd").

	Regarding claim 1, Beni teaches a method comprising:
generating, by a volumetric processing system, a plurality of point clouds each representing an object from a different vantage point (Beni, ¶ [0054], system for capturing, encoding, decoding, reconstructing and viewing a three-dimensional scheme (i.e., volumetric processing system); Fig. 1, ¶ [0049], a plurality (i.e. 2, 3, 4, 5 or more) of multicamera devices are used to capture 3D video representation of a scene… The multicamera devices are distributed in different locations (i.e., vantage points) in respect to the scene, and therefore each multicamera device captures a different 3D video representation of the scene; ¶ [0052], point clouds are commonly used data structures for storing volumetric content);
consolidating, by the volumetric processing system based on the plurality of point clouds, point cloud data corresponding to a surface of the object (Beni, ¶ 
generating, by the volumetric processing system based on the consolidated point cloud data for the object, a voxel grid representative of the object (Beni, ¶ [0048], Voxels exist in a three-dimensional grid layout (i.e., voxel grid)); and
generating, by the volumetric processing system based on the voxel grid, a set of rendered patches each depicting at least a part of the surface of the object (Beni, ¶ [0155], a skeletal volumetric video object may be understood as a volumetric video object (point cloud, meshes, voxel), that can be approximated by an underlying skeleton model; ¶ [0157], such a skeleton can be taken as the starting point to separate a volumetric video object OBJ1 into sub-geometries (projection surfaces) for projection (i.e., rendered patches), e.g. a sphere S31 for the head, cylinder for torso S32, two cylinders (e.g. S33, S3N) per arm and leg. The centre points or centre axes of the surfaces may be given by the skeleton parts SKES1, SKES2, SKES3, SKES, respectively (a centre point may be considered as a zero-length centre axis)).
For additional teachings of the prior art, Rudd also teaches:
generating, by a volumetric processing system, a plurality of point clouds each representing an object from a different vantage point (Rudd, Fig. 4, ¶ [0031], at block 106, for each camera associated with the projector in block 104, the structured pattern images are analyzed using the calibrated a point cloud consisting of three-dimensional object coordinates and one or more quality metrics corresponding to the camera pixels; see Rudd, Fig. 3 for cameras at different “vantage points”);
consolidating, by the volumetric processing system based on the plurality of point clouds, point cloud data corresponding to a surface of the object (Rudd, Fig. 4, ¶ [0031], merging point clouds of a three dimensional surface);
Beni and Rudd (hereinafter "Beni-Rudd") are analogous because they are directed at image processing via multiple cameras. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to help with the generation of a composite surface profile of an object based on image data from a plurality of cameras. Rudd, ¶ [0002].

	Regarding claim 2, Beni-Rudd teaches the method of claim 1, further comprising
capturing, by the volumetric processing system using a set of image capture systems disposed at different vantage points with respect to a capture area in which the object is located, surface data representative of color and depth characteristics of surface points of the object (Beni, ¶ [0004], volumetric video data describes the geometry, e.g. shape, size, position in three-dimensional (3D) space (i.e., depth), and respective attributes, e.g. colour, opacity, reflectance and any possible temporal changes of the geometry and attributes at given time instances);


	Regarding claim 3, Beni-Rudd teaches the method of claim 1, further comprising
identifying, by the volumetric processing system, the object for which the point cloud data is consolidated (Beni, Fig. 7A, ¶ [0157], separate a volumetric video object OBJ1 into sub-geometries (projection surfaces) for projection, e.g. a sphere S31 for the head, cylinder for torso S32, two cylinders (e.g. S33, S3N) per arm and leg);
wherein the identified object is a process object that is incorporated, together with at least one other process object, in a natural object (see above, wherein S31, for example, is a process object of OBJ1 (i.e., natural object)).

	Regarding claim 4, Beni-Rudd teaches the method of claim 3, further comprising:
dynamically detecting, by the volumetric processing system during operation of the volumetric processing system, a change to the identified object for which the point cloud data is consolidated (Beni, ¶ [0157], As the anatomy of a human or animal object typically does not change during the video sequence (except in some extreme genres), these geometries may remain constant over the video sequence and only the change of position and orientation may need to be signaled); and
may need to be signaled (i.e., dynamic redefinition)).

	Regarding claim 6, Beni-Rudd teaches the method of claim 1, wherein:
each point cloud of the plurality of point clouds includes a respective plurality of datapoints (Rudd, ¶ [0031], At block 106, for each camera associated with the projector in block 104, the structured pattern images are analyzed using the calibrated geometry of the system to determine a point cloud consisting of three-dimensional object coordinates and one or more quality metrics corresponding to the camera pixels); and
each datapoint in the respective pluralities of datapoints is associated with a different particular surface point on the object and represents:
a color characteristic of the particular surface point (Beni, ¶ [0004], volumetric video data describes the geometry, e.g. shape, size, position in three-dimensional (3D) space (i.e., depth), and respective attributes, e.g. colour, opacity, reflectance and any possible temporal changes of the geometry and attributes at given time instances); and
position in three-dimensional (3D) space (i.e., depth), and respective attributes, e.g. colour, opacity, reflectance and any possible temporal changes of the geometry and attributes at given time instances; ¶ [0106], coordinate system).

	Regarding claim 11, see treatment of claim 1. Beni-Rudd also teaches 
one or more processors (Beni, ¶ [0209], processor); and
memory storing executable instructions (Beni, ¶ [0209], memory storing instructions). 

	Regarding claim 12, see treatment of claim 2.

	Regarding claim 13, see treatment of claim 3.
	
	Regarding claim 14, see treatment of claim 4.
		
	Regarding claim 16, see treatment of claim 6.

. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beni-Rudd, and further in view of Chupeau et al. (U.S. Pat. App. Pub. No. US 20210195162 A1; hereinafter "Chupeau").

	Regarding claim 5, Beni-Rudd teaches the method of claim 1.
Beni-Rudd does not expressly teach, but Chupeau teaches further comprising:
arranging, by the volumetric processing system onto an atlas image, a plurality of rendered patches from the set of rendered patches (Chupeau, ¶ [0102], depth of points visible from the determined point of view, for example point of view 30 of FIG. 3, may be encoded as a patch atlas. FIG. 8A illustrates a part of a depth patch atlas 83 for points of the scene projected to the color map 80 of FIG. 5); and
providing, by the volumetric processing system by way of a network, the atlas image to a media player device configured to render a virtual representation of the object based on the rendered patches arranged on the atlas image (Chupeau, Fig. 8B, ¶ [0106], FIG. 8B illustrates the obtaining of patches of a part of the 3D scene (e.g. one of the character of the 3D scene 20) that are packed on a patch atlas 801; ¶ [0091], immersive rendering device (e.g. a cave or a Head Mounted Display device (HMD)) (i.e., media player device)).
Beni-Rudd and Chupeau (hereinafter "Beni-Rudd-Chupeau") are analogous because they are directed at image processing. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One 

	Regarding claim 15, see treatment of claim 5.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beni-Rudd, and further in view of Yeomans et al. (U.S. Pat. App. Pub. No. US 20200302237 A1; hereinafter "Yeomans").

	Regarding claim 7, Beni-Rudd teaches the method of claim 1.
Beni-Rudd does not expressly teach, but Yeomans teaches further comprising:
determining, by the volumetric processing system, a performance capability of a component of the volumetric processing system (Yeomans, ¶ [0102], device capabilities); and
identifying, by the volumetric processing system, the object for which the point cloud data is consolidated by defining the object based on the performance capability (Yoemans, ¶ [0102], object detection based on capabilities).
Beni-Rudd and Yeomans (hereinafter "Beni-Rudd-Yeomans") are analogous because they are directed at image processing. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to enable higher accuracy in subsequent machine learning inference tasks, such as object detection (including object classification and localization). Yeomans, ¶ [0102].

.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beni-Rudd, and further in view of Mutto et al. (U.S. Pat. App. Pub. No. US 20190108396 A1; hereinafter "Mutto").

	Regarding claim 10, Beni-Rudd teaches the method of claim 1.
Beni-Rudd does not expressly teach, but Mutto teaches wherein the plurality of point clouds include:
a first point cloud that represents a first part of the surface of the object and not a second part of the surface of the object (Mutto, Fig. 12, see cameras with different parts captured by multiple cameras that a single camera could not); and
a second point cloud that represents the second part of the surface of the object and not the first part of the surface of the object (see above).
Beni-Rudd and Mutto (hereinafter "Beni-Rudd-Mutto") are analogous because they are directed at image processing. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to capture substantially all externally visible surfaces of the object.

	Regarding claim 19, see treatment of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982.  The examiner can normally be reached on 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619